986 F.2d 1413
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph JOHNSON, Plaintiff-Appellant,v.INTERNATIONAL BUSINESS MACHINES CORPORATION, Defendant-Appellee.
No. 92-2568.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 17, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M. J. Garbis, District Judge.  (CA-92-1883-MJG)
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.*


1
D.Md.


2
AFFIRMED.


3
Joseph Johnson, Appellant Pro Se.


4
Susan Laura Burke, Covington & Burling, Washington, D.C., for Appellee.

PER CURIAM:

5
Joseph Johnson appeals from the district court's order granting Defendant's motion to dismiss Johnson's action brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1981 & Supp. 1992).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. IBM, No. CA-92-1883-MJG (D. Md. Dec. 3, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Senior Judge Butzner did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C.A. § 46(d) (West Supp. 1992)